Citation Nr: 1713672	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-11 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 2015 for the award of service connection for the acquired psychiatric disability of posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for the acquired psychiatric disability of depressive disorder with insomnia/sleep disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which is the Agency of Original Jurisdiction (AOJ) in this matter.    

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in April 2016.     

In an April 2016 VA Form I-9, the Veteran raised the issue of an increased rating for service-connected acquired psychiatric disability.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Houston, Texas RO denied the Veteran's original claim to service connection for acquired psychiatric disability (PTSD) in an unappealed rating decision dated in July 1998.  

2.  The Houston, Texas RO denied a claim to reopen the issue of entitlement to service connection for acquired psychiatric disability (depression) in an unappealed rating decision dated in August 2003.   

3.  On November 9, 2006, in the claim pending on appeal, the Veteran filed a claim to reopen the issue of entitlement to service connection for acquired psychiatric disability (depression and insomnia/sleep disorder).  

4.  The Houston, Texas RO denied the claim to reopen the issue of entitlement to service connection for acquired psychiatric disability (depression and insomnia/sleep disorder) in a February 2008 rating decision the Veteran appealed.     

5.  During the pendency of the appeal of the February 2008 rating decision, the AOJ, in an October 2015 rating decision, granted service connection for PTSD, effective July 8, 2015.  


CONCLUSION OF LAW

The criteria for an effective date of November 9, 2006, for the award of service connection for acquired psychiatric disability, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In letters dated since December 2006, the AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.  

II.  Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than July 8, 2015, for the award of service connection for acquired psychiatric disability.    
    
The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

In March 1997, the Veteran filed an original service connection claim for psychiatric disability.  The AOJ denied the claim in a July 1998 rating decision the Veteran did not appeal.  The decision became final, therefore.  38 C.F.R. § 20.302.  In August 2002, the Veteran filed a claim to reopen service connection for psychiatric disability.  The AOJ denied this claim as well, in an unappealed August 2003 rating decision.  This decision also became final.  38 C.F.R. § 20.302. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a).

On November 9, 2006, the Veteran again claimed service connection for psychiatric disability.  In February 2008, the AOJ denied the claim.  The Veteran appealed the denial to the Board.  In August 2013, the Board granted a reopening of the claim to service connection for psychiatric disability, and remanded the underlying claim for additional development.  Subsequently, in an October 2015 rating decision, the AOJ granted service connection for PTSD.  The AOJ assigned an effective date of July 8, 2015, which the Veteran appealed.  

The Veteran claims entitlement to an earlier effective date for service connection based on his previous claims for service connection, and based on medical evidence indicating the diagnosis of psychiatric disability as early as November 2006.  Specifically, the Veteran was diagnosed with depressive disorder by his treating VA psychiatrist in treatment records dated between November 2006 and October 2007, and by a VA psychiatrist following compensation examination in August 2007.  The Veteran also argues that his service in Southwest Asia and Somalia in the early 1990s caused the psychiatric disability he has had since November 2006.   

In an April 2016 SOC, the AOJ detailed its rationale for assigning the recent effective date notwithstanding the November 2006 claim to reopen entitlement to service connection.  The AOJ cited two primary reasons - first, the earliest definitive diagnosis of PTSD linked to service is found in a July 8, 2015 VA examination report; second, as detailed below, certain medical evidence indicates that the depressive disorder diagnosed as early as November 2006 did not relate to stressors incurred during service in Southwest Asia or Somalia (which formed the basis of the PTSD diagnosis), but rather to misconduct committed outside the line of duty in 1985.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014) (service connection may be granted only when a disability is incurred in line of duty and is not the result of the veteran's own willful misconduct).   

The AOJ's rationale is persuasive.  Nonetheless, based on VA's doctrine of reasonable doubt, November 9, 2006 should be the assigned effective date here.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The doctrine of reasonable doubt favors the Veteran's claim for two reasons.  
First, it is not clear which psychiatric disability the Veteran claimed service connection for in November 2006.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a claim to service connection for psychiatric disability, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim).  He claimed service connection for PTSD in 1997, for depression in 2002, and then again for depression in 2006.  In statements in support of his November 2006 claim to reopen, he cited combat-related experiences in Somalia and Southwest Asia as stressors that caused psychiatric problems.  He also cited the incident during service in 1985 that amounted to misconduct outside the line of duty.  In short, in his claim to reopen entitlement to service connection, it is not clear which particular psychiatric disability he claimed, or which earlier experience(s) caused the disability.  Indeed, although the Veteran is competent to provide evidence regarding observable symptomatology, such as depression, worry, and sleep problems, he is not competent to diagnose himself with a particular psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not competent to determine whether he suffered from depression or PTSD or both at the time of his claim in November 2006.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the claim to reopen service connection filed in November 2006 - namely for depression and insomnia/sleep disorder - must be characterized as a claim to reopen entitlement to service connection for any acquired psychiatric disability, to include depression, PTSD, and any associated symptoms regarding sleep disability.  See Clemons, supra.   

Second, the evidence is in equipoise regarding whether the depression diagnosed by VA psychiatrists as early as November 2006 related to stressors in Southwest Asia and Somalia, and whether that depression was a symptom of the PTSD definitively diagnosed in July 2015.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability).  

On the one hand, certain evidence differentiates the November 2006 and August 2007 diagnoses of depressive disorder from the July 2015 diagnosis of PTSD.  In the November 2006 VA report containing the initial depressive disorder diagnosis, the Veteran's treating VA psychiatrist detailed complaints related to the 1985 misconduct.  In June 2007, the treating psychiatrist indicated a negative PTSD screen.  In a January 2008 addendum opinion, the August 2007 VA examiner attributed depression not to PTSD and stressors experienced in the line of duty (e.g., Somalia), but to the in-service misconduct.  Similarly, in an August 2015 addendum report to the July 2015 VA report diagnosing PTSD, the examiner indicated that earlier depression related to the in-service misconduct, and that PTSD was a "new and separate condition."  

On the other hand, certain other persuasive evidence indicates that the earlier depression and sleep difficulty related to stressors from Somalia and Southwest Asia, and cannot be distinguished from PTSD symptomatology.  In the November 2006 report, the treating VA psychiatrist noted "????PTSD" and "DSM IV Multi-axis Diagnosis" as possible additional diagnoses.  In that report, the psychiatrist noted the Veteran's service in Somalia and Southwest Asia during the Persian Gulf War, and then stated:

He presents to the clinic today because of ongoing nightmares night sweats and a feeling of being on guard all the time.  He states that his wife tells him that he has been yelling out or screaming in his sleep.  He reports waking up after an episode with his undershirt soaked with sweat.  He says that he mostly sees gunfights at night and a previous incident where he killed a man after being in an altercation with him during his nightmares.  He says that he now startles easily, does not like to leave his house and does not engage in activities with his children outside of the home....  The patient also complains of sleep problems.  He states that he only gets about 3-4 hours of sleep per night.

Moreover, in records dated from March to October 2007, the treating VA psychiatrist continued to note diagnoses of depression and "?PTSD" despite the negative June 2007 PTSD screen.  The Board also notes that, in early 2007 in support of his claim, the Veteran noted his experiences in Somalia as stressors related to his psychiatric disability.  See 38 U.S.C.A. § 1154; see also Jandreau, supra.  Indeed, these early stressor statements undermine the probative value of the August 2016 addendum opinion, which indicated that the Veteran did not discuss service in Somalia at the time of the depression diagnoses in 2006-07.    

In sum, the evidence is in equipoise regarding whether psychiatric disability diagnosed in 2006 relates to the 2015 diagnosis of PTSD.  See Gilbert and Alemany, both supra.  Substantial evidence indicates that the Veteran's psychiatric disability in 2006 related in part to his service in Somalia.  And substantial evidence indicates that the Veteran may have had PTSD in 2006.  Thus, the diagnosis of psychiatric disability (depressive disorder) since November 2006 should be considered earlier evidence of psychiatric disability diagnosed in 2015 (PTSD).  See Clemons and Mittleider, both supra.  As the claim to reopen entitlement to service connection was "later" than the date of onset of service-connected psychiatric disability (i.e., "the date entitlement arose"), November 9, 2006 should be the assigned effective date here.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).   


ORDER

Entitlement to an effective date of November 9, 2006, for the award of service connection for acquired psychiatric disability (to include PTSD, depressive disorder, and sleep impairment), is granted, subject to laws and regulations governing the payment of monetary benefits.      




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


